Per Curiam.
The appellees in all of these cases have moved to dismiss the pending appeals for lack of subject matter jurisdiction under the principles enunciated in Simko v. Zoning Board of Appeals, 205 Conn. 413, 533 A.2d 879 (1987), affirmed on rehearing, Simko v. Zoning Board of Appeals, 206 Conn. 374, 538 A.2d 202 (1988) (en banc). None of the motions was orally argued before this court.
Simko I and II relate to the jurisdiction of the Superior Court. This court has jurisdiction to determine whether the Superior Court had subject matter jurisdiction to hear each of these cases. Since this court does have such jurisdiction, the motions to dismiss in this court must be denied. We need not, therefore, now decide the question of whether the Superior Court did or did not have jurisdiction. That question must be decided on the record, after briefs have been filed, and oral argument, if any, has been had. Nor do we decide whether Section 3 of Public Acts 1988, No. 88-79, would provide jurisdiction in the Superior Court, assuming that Simko I and II would otherwise have required affirmance by us of the dismissal in the Superior Court.